Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/10/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16152990.4 filed on 1/27/2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/12/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application 
		Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 5, 7, 11-15, 18, 20-22, 26-28 and 30 of allowed application 16/073132. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on co-pending application 16/073,132 filed on 7/26/2018. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 16/841,415
Application 16/073,132
1. (Currently Amended) A method of encoding an audio signal having one or more audio components, wherein each audio component is associated with spatial information, the method including the steps of: rendering a first audio signal presentation of the audio components; determining a simulation input signal 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 2. (New) The method of claim 1, wherein the signal level data is a ratio between a signal level of the simulation input signal and a signal level of the audio components.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 3. (New) The method of claim 1, wherein the signal level data is frequency dependent.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 4. (New) The method of claim 1, wherein the signal level data is time dependent.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 5. (New) The method of claim 1, comprising determining a second set of transform parameters configured for transforming the first audio signal presentation to a second audio signal presentation, by minimizing a measure of a difference between the second audio signal presentation and a result of applying the transform parameters to the first audio signal presentation.  
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (New) A method of decoding an audio signal having one or more audio components, wherein each audio component is associated with spatial information, the method including: receiving and decoding a first audio signal presentation of the audio components, a first set of transform parameters, and signal level data; applying the first set of transform parameters to the first audio signal presentation to form a reconstructed simulation input signal intended for an acoustic environment simulation; applying a signal level modification to the reconstructed simulation input signal; processing the level modified reconstructed simulation input signal in the acoustic environment simulation; applying a modified signal level modification to the first audio signal presentation; and combining an output of the acoustic environment simulation with the first audio signal presentation to form an audio output.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 




 7. (New) The method of claim 6, comprising: receiving and decoding a second set of transform parameters configured for transforming the first audio signal presentation to a second audio signal presentation; applying the second set of transform parameters to the first audio signal presentation to form a reconstructed second audio signal presentation; and mixing the output of the acoustic environment simulation with the second audio signal presentation to form the audio output presentation.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (New) The method of claim 6, wherein the signal level data is a ratio between a signal level of the simulation input signal and a signal level of the audio components.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (New) The method of claim 6, wherein the signal level data is frequency dependent.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 10. (New) The method of claim 6, wherein the signal level data is time dependent.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 11. (New) A decoder comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by - 3-Attorney Docket. No. D15127US02 the one or more processors, cause the one or more processors to perform operations comprising: receiving and decoding a first audio signal presentation of one or more audio components, a first set of transform parameters, and signal level data; applying the first set of transform parameters to the first audio signal presentation to form a reconstructed simulation input signal intended for an acoustic environment simulation; applying a signal level modification to the reconstructed simulation input signal; processing the level modified reconstructed simulation input signal in the acoustic 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 







 12. (New) The decoder of claim 11, the operations comprising: receiving and decoding a second set of transform parameters configured for transforming the first audio signal presentation to a second audio signal presentation; applying the second set of transform parameters to the first audio signal presentation to form a reconstructed second audio signal presentation; and mixing the output of the acoustic environment simulation with the second audio signal presentation to form the audio output presentation.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (New) The decoder of claim 11, wherein the signal level data is a ratio between a signal level of the simulation input signal and a signal level of the one or more audio components.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (New) The decoder of claim 11, wherein the signal level data is frequency dependent.  
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 15. (New) The decoder of claim 11, wherein the signal level data is time dependent.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 16. (New) The decoder of claim 11, the operations comprising: reconditioning the reconstructed simulation input signal before processing in the acoustic -4-Attorney Docket. No. D15127USO2 simulation according to a reconditioning function based on the signal level data corresponding to an inverse of a conditioning function applied before coding.

determining a second set of transform parameters configured for transforming the first audio signal presentation to a 

7. (Previously presented) The method according to claim 1, wherein said signal level data is a ratio between a signal level of the simulation input signal and either a signal level of the first audio signal presentation or a signal level of said audio component.

3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said signal level data is frequency and/or time dependent.

3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said signal level data is frequency and/or time dependent.

5. (Currently amended) The method according to claim 1, wherein the second audio signal presentation is a binaural presentation and/or wherein said second set of transform parameters are determined by minimizing a measure of a difference between the second audio signal presentation and a result of applying the transform parameters to the first audio signal presentation.


the signal level modification being based on the signal level data and data related to the acoustic environment simulation, processing the level modified reconstructed simulation input signal in the acoustic environment simulation; and applying the second set of transform parameters to the first audio signal presentation to form a reconstructed second audio signal presentation; and combining an output of the acoustic environment simulation with the second audio signal presentation to form an audio output.

18. (Currently amended) The method according to claim 13, further comprising applying the signal level modification also to the reconstructed second audio signal presentation before mixing with the output of the acoustic environment simulation or applying a modified signal level modification to the reconstructed second audio signal presentation before mixing with the output of the acoustic environment simulation.




7. (Previously presented) The method according to claim 1, wherein said signal level data is a ratio between a signal level of the simulation input signal and either a signal level of the first audio signal presentation or a signal level of said audio components.

3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said signal level data is frequency and/or time dependent.

3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said signal level data is frequency and/or time dependent.

30. (Currently amended) A decoder for decoding an audio signal having one or more audio components, wherein each audio component is associated with a spatial location, the decoder comprising: a core decoder unit for receiving and decoding a first audio signal presentation of the audio components, a first set of transform parameters, a second set of transform parameters, and signal level data; a first transformation unit for applying the first set of transform parameters to the first audio signal presentation to form a reconstructed simulation input signal intended for an acoustic environment simulation; a computation block for applying an signal level modification to the simulation input signal, the signal level modification being based on the signal level data and data related to the Reply to Office Action of July 15, 2019 a second transformation unit for applying the second set of transform parameters to the first audio signal presentation to form a reconstructed second audio signal presentation, and a mixer for combining an output of the acoustic environment simulator with the  second audio signal presentation to form an audio output.

5. (Currently amended) The method according to claim 1, wherein the second audio signal presentation is a binaural presentation and/or wherein said second set of transform parameters are determined by minimizing a measure of a difference between the second audio signal presentation and a result of applying the transform parameters to the first audio signal presentation.






7. (Previously presented) The method according to claim 1, wherein said signal level data is a ratio between a signal level of the simulation input signal and either a signal level of the first audio signal presentation or a signal level of said audio components.


3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said 


3. (Previously presented) The method according to claim 1, wherein the first audio signal presentation is a binaural presentation and/or said signal level data is frequency and/or time dependent.

26. (Previously presented) The method according to claim 13, further comprising: reconditioning the reconstructed simulation input signal before processing in the acoustic simulation according to a reconditioning function based on the signal level data corresponding to an inverse of a conditioning function applied before coding.




6	Claims 1, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13, 28 and 30 of an allowed application 16/073132. Claims 1-16 of Co-pending application does not 
7.	similarly the dependent claims are also not different than the allowed applications under non-statutory  and are allowable.
However, the double patenting rejection must overcome by filing an terminal disclaimers of the allowed application 16/073,132 as indicated above.
Allowable Subject Matter
8.	Claims 1-16 are allowable but are rejected for double patenting rejection. Once applicant files the terminal disclaimer the claims 1-16 will be allowable.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677